Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 1 of 58

Filed
Superior Court of the District of Columbia D.C. Superior Court
CIVIL DIVISION 08/20/2019 16:02PM
Civil Actions Branch Clerk of the Court

$60 indiana Avenue, N.W., Suite 5000 Washington, D.C. 26001
Telephone: (202) 879-1133 Website: www.decourts.gov

 

Belinda Henson

 

Plaintiff
v8.

Case Number £219 CA 002707 B

 

Howard University Hospital Faculty Practice
Defendant

 

SUMMONS
To the above named Defendant:

You are hereby summoned and required to serve an Answer io the attached Complaint, either
personally or through an attorney, within twenty one (21) days after service of this summons upon you,
exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
attorney’s name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
to the plaintiff at the address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
judgment by default may be entered against you for the relief demanded in the complaint.

Martin F. McMahon

Name of PlaintifPs Attomey

1717 K St. NW - Suite 800

 

 

 

 

 

 

 

Address PO
Washington, OC 20008 wy MO
202-862-4343 Date 08/20/2019 7

Telephone iS OT,
SO FR BR RI BE (202) 879-4828 Veuillez appeler au (202) 879-4828 pour una traduction BA c6 mbt bai dich, hay go! (2 02) 872-4828
ICED CLS} AlGY, (202}379-4828R SISA eR Fer ASMT? (202) 879-4828 RRO o

IMPORTANT: 1f YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IF. AFTER YOU
ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT, IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHEED GR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
ACTION. Ni WL TO ANSWER WT :

if you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, prompily contact one of the offices of the
Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 50%
indiana Avenue, N.W., for more information concerning places where you may ask for such help.

See reverse side for Spanish translation
Vea al dorso la traduccién al espaitel

CV-3110 [Rev. June 2017} Super Ct. Civ, R. 4
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 2 of 58

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION

 

 

BELINDA HENSON,
12625 Laurel Bowie Road, #2931
Laurel, MD 20709

Plaintiff,
v.

HOWARD UNIVERSITY, INC.
D/B/A HOWARD UNIVERSITY
2400 6th Street, NW

Washington, DC 20059

And

HOWARD UNIVERSITY FACULTY
PRACTICE PLAN

Towers Building

2041 Georgia Avenue, NW’
Washington, DC 20001

And

HOWARD UNIVERSITY HOSPITAL
Towers Building

2041 Georgia Avenue, NW
Washington, DC 20001

And

MARIE NEWMAN

Towers Building

2041 Georgia Avenue, NW
Washington, DC 20001

And

ALFRED R. MICHAEL III,
1800 Orleans St.

Baltimore, MD 21287

Defendants.

Nee ee Ne Ne Ne Ne Ne te Na es Ne Ne Ne

Pm et Set et ee ee et ee ee ee ee ee ee Se eS SS

Civil Action No. 2019 CA 002707 B

COMPLAINT WITH JURY
DEMAND FOR DAMAGES DUE TO
DEFENDANTS’:

INTRUSION UPON SECLUSION,
TRESPASS TO CHATTELS, CIVIL
CONSPIRACY TO INTRUDE UPON
PLAINTIFF’S SECLUSION, CIVIL
CONSPIRACY TO TRESPASS TO
CHATTELS, VIOLATIONS OF
THE FEDERAL WIRETAP ACT (18
U.S.C. 2511, et seq.), AND
INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 3 of 58

INTRODUCTION

COMES NOW the Plaintiff named herein, Belinda Henson, and hereby complains about the
Defendants named herein, Howard University, Howard University Hospital, Howard University
Faculty Practice Plan, Marie Newman, and Alfred R. Michael III (Alfred Michael), because they
have illegally conspired to interfere with and terminate her employment relationship with
Defendant Howard University (hereinafter HU) and more specifically Defendant Howard
University Hospital (hereinafter HUH) and Howard University Faculty Practice Plan (hereinafter
FPP) (collectively, these three Defendants are the “entity Defendants”). Defendant FPP’s
administrators, including Marie Newman, Dr. Walter Bland, Dr. Tanya Alim, Sherman Addison,
and Marie Worrell, were instrumental in inflicting on the Plaintiff a hostile work environment by,
inter alta, unlawfully directing Defendant Michael and others to hack into the PlaintifPs
computers, cell phones, and online accounts. As a result of their illegal conduct, which violated
at least two criminal statutes (D.C. Code § 23-542 and M.D. Code § 7-302), and the harassment
they perpetrated on her as detailed herein, she was terminated in June of 2017.

This hostility toward her came about as a result of the Plaintiff consistently notifying
them about issues and a myriad of problems going on within her department. These problems
included: supervisors stealing from Plaintiff and her colleagues’ paychecks and retirement
accounts, altering her health insurance to make health care more expensive for her, and hacking
into her personal devices—computers and personal cellphones—and altering or deleting the
contents. On multiple occasions, Defendant Michael, acting at the direction of the administrators,
and with the help of other members of his IT staff, used sophisticated computer and technology
skills to secretly infiltrate Ms. Henson’s devices remotely from his own work or personal
computer in an effort to both intimidate her and to delete or change her emails reporting

inefficiencies and corruption within her department.
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 4 of 58

Ms. Henson’s allegations of inefficiencies and corruption occurred during the same
period when HUH and its parent, HU, were experiencing continuing questions about
irregularities at Howard institutions.’ Press reports detailed cases of embezzlement by university
administrators” and the corresponding response: a walkout by students in protest of the wasting
of their hard earned—or hard borrowed—tuition funds.

In the wake of such reports, it is understandable for the PlaintifPs superiors to do all they
could to bury her complaints of mismanagement at the University’s well-respected medical
facilities. This case brings Ms. Henson’s reports—and management’s efforts to suppress them—
into sharp focus.

This lawsuit is brought under one federal statute (18 U.S.C. § 2510, et seq) and various
D.C. and Maryland state law tort claims. Plaintiff hercin seeks judgment in the amount of
$750,000 for the copious amount of damages she has sustained as a result of Defendants’ actions.
These damages are due to emotional distress and financial damages she suffered as a result of the
Defendants’ malicious conduct for which she deserves to be compensated.

PARTIES
1. The Plaintiff named herein, Belinda Henson, is an American citizen who was domiciled in
Laurel, Maryland (at the time the alleged incidents occurred). She was employed in the District
of Columbia with HUH as an Administrative Assistant II from April 25, 2011, until on or
around February 24, 2015. On February 25, 2015, her organization adopted a new identity

and became FPP, where she worked from February 25, 2015, as a Patient Service

 

* See Danielle Douglas-Gabriel, Are finances at Howard University better or worse under the current
president?, WASHINGTON POST, available at https://www.washingtonpost.com/news/grade-
point/wp/2017/04/14/are- finances-at-howard-university-better-or-w orse-under-the-current-
president/?utm_term=.628005bfe773 (last accessed February 7, 2019).

? See Debra Alfarone, Digging for answers after Howard University embezzlement scandal. WUSA-
TV, available at: https://www.wusa9.com/article/news/local/dc/digging-for-answers-after-howard-
university-embezzlement-scandal/65-533011161 (last accessed Feb. 7, 2019).

ad
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 5 of 58

Representative until on or around June 15, 2017, when she was forced out of FPP after she
had reported problems within her department by her colleagues and Defendant
administrators. As a Patient Service Representative, she worked in FPP’s Mental Health
Section (hereinafter her “department”).

Defendant HU, according to its website, was established in 1867 and “is a private, research
university comprised of 13 schools and colleges.” It is located in the District of Columbia at
2400 6th Street, NW.

Defendant HUH is a private corporation owned and operated by Howard University located
in the District of Columbia that has been around for over 150 years and owns or leases office
space at 2041 Georgia Avenue. According to its website, HUH “provid[es] the finest primary,
secondary and tertiary health care services,... [and] has become one of the most
comprehensive health care facilities in the Washington, D.C. metropolitan area... In April
2007, the Hospital ranked number one among selected area hospitals on 19 quality measures
published by the U.S. Health and Human Services Department.”

Defendant FPP ts a unit owned and operated by Howard University Hospital and is located
at 2041 Georgia Avenue, NW (Towers Building). According to their website, FPP is “home
to the individual healthcare practices of the Doctors of Howard University. Our 200 plus
doctors are professors of the Howard University College of Medicine and represent medical
expertise in a vast array of specialties and subspecialties.” It contains the specific department
(the Mental Health Section) where the Plaintiff and each of the individual administrators
worked during the relevant period.

Defendant Marie Newman was a Clinical Practice Supervisor for FPP during the relevant

period and currently holds that position on information and belief. As such, she is an agent
10.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 6 of 58

for each of the entity Defendants. She was also the Plaintiff's direct supervisor during the
relevant time period.
Defendant Alfred Michael was the Information Technology (IT) Manager for FPP during the
relevant period. As such, he was an agent for each of the entity Defendants. On information
and belief, he has moved on from FPP and works at Johns Hopkins University in Baltimore,
Maryland as a LAN Administrator performing a similar role.
JURISDICTION
This Court has jurisdiction over the claims presented in this Complaint as they all are civil
causes of action and the total amount that the Plaintiff asks for to compensate her for
based on her causes of action exceeds $10,000. Hence, each of her claims falls into the
Court’s general jurisdiction pursuant to D.C. Code § 11-921.
The Court has personal jurisdiction over each of the Defendants in this case as they are
either domiciled in this judicial district and fall within D.C. Code §13-422, or worked in this
judicial district during the relevant period and fall within D.C.’s long-arm statute (D.C.
Code §13-423(a)).
VENUE
Venue is appropriate in this Court because all of the Plaintiffs claims herein occurred in this
judicial district and because the Plaintiff worked for Defendant FPP in this judicial district.
In addition, most if not all of the witnesses for this case are located in this district.
RELEVANT STATUTES

Federal Wiretap Act, 18 U.S.C. § 2511, et seq., also known as the Electronic Communications
Privacy Act.

18 U.S.C. § 2511. Interception and disclosure of wire, oral, or electronic

communications prohibited:
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 7 of 58

¥

(1) Except as otherwise specifically provided in this chapter any person who

(a) intentionally intercepts, endeavors to intercept, or procures any other person to
intercept or endeavor to intercept, any wire, oral, or electronic communication;
(b) intentionally uses, endeavors to use, or procures any other person to use or endeavor to
use any electronic, mechanical, or other device to intercept any oral communication when:
(i) such device is affixed to, or otherwise transmits a signal through, a wire, cable, or
other like connection used in wire communication; or
(ii) such device transmits communications by radio, or interferes with the transmission
of such communication; or
(iii) such person knows, or has reason to know, that such device or any component
thereof has been sent through the mail or transported in interstate or foreign
commerce; or
(iv) such use or endeavor to use (A) takes place on the premises of any business or
other commercial establishment the operations of which affect interstate or foreign
commerce; or (B) obtains or is for the purpose of obtaining information relating to the
opetations of any business or other commercial establishment the operations of which
affect interstate or foreign commerce; or
(v) such person acts in the District of Columbia, the Commonwealth of Puerto Rico, or
any territory or possession of the United States;
(c) intentionally discloses, or endeavors to disclose, to any other person the contents of any
wire, oral, or electronic communication, knowing or having reason to know that the
information was obtained through the interception of a wire, oral, or electronic
communication in violation of this subsection;
(d) intentionally uses, or endeavors to use, the contents of any wire, oral, or electronic
communication, knowing or having reason to know that the information was obtained
through the interception of a wire, oral, or electronic communication in violation of this
subsection...
Shall be punished as provided in subsection (4) or shall be subject to suit as
provided in subsection (5).

18 U.S.C. § 2520. Recovery of civil damages authorized:

(a)IN GENERAL.—
Except as provided in section 2511(2)(a)(ii), any person whose wite, oral,
or electronic communication is intercepted, disclosed, or intentionally used in
violation of this chapter may in a civil action recover from the person or entity,
other than the United States, which engaged in that violation such relief as may
be appropriate.
(b)RELIEF.—In an action under this section, appropriate relief includes—
(1)
such preliminary and other equitable or declaratory relief as may be appropriate;
(2)
damages under subsection (c) and punitive damages in appropriate cases; and
(3)
a reasonable attorney’s fee and other litigation costs reasonably incurred.
(c)COMPUTATION OF DAMAGES.—
11.

12.

13.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 8 of 58

(2) In any other action under this section, the court may assess as damages
whichever is the greater of —

(A)
the sum of the actual damages suffered by the plaintiff and any profits
made by the violator as a result of the violation; or

ene damages of whichever is the greater of $100 a day for each day
of violation or $10,000.
RELEVANT FACTS

The Plaintiff began working for HUH in 2011 as an Administrative Assistant II. As soon as
she joined the hospital, she hit the ground running, fixing some of the problems that had
been plaguing her new department for some time. These problems included the ongoing
Health Insurance Portability and Accountability Act (HIPAA) violations (i.e., patients’
privacy violations) that were occurring in her department. She was quickly able to remedy
these issues and put the department in a better position moving forward. Also, she was seen
by her colleagues as being a great employee as evidenced by the performance reviews she
received from her supervisors at HUH and Children’s National.
Then, in 2015, the entity for which she worked was changed from HUH to FPP, and almost
all of the people in her former department were let go, except for her and another person
who remained a hospital employee onsite but was not brought on with FPP. With this new
entity change came a host of new problems and PlaintifPs eventual termination.
In the months leading up to the Plaintiffs termination from FPP on June 15, 2017, she was
subjected to months of harassment, invasions of her privacy, and toxic ill-will, perpetrated by
her superiors, all with the intention of forcing her out of her position. This unlawful behavior
by the administrators in her department was brought about for the sole reason that the
Plaintiff had notified them multiple times about systemic problems occurting within her

department (FPP) starting as early as 2015. See Series of Emails between Belinda Henson and
14.

15.

16.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 9 of 58

FPP Administrators from 2015 to 2017, attached hereto as Exhibit A [hereinafter Ex. AJ.
These problems which are laid out more in depth infra included employees taking absurdly
long lunches and employees failing to cover their assignments at the front desk, both of which
hurt the efficiency and productivity of her department.
The Plaintiff put her higher-ups on notice about these types of problems in a series of emails
and meetings starting in 2015 and continuing up until the first few months of 2017. See Ex.
A. For example, in a meeting around December 2016, Plaintiff met with administrators and
expressed her concerns about the current state of affairs in the office. Specifically, she
reported, as she had already done previously:
a. Defendant Newman’s perpetual misconduct towards her;
b. EPP staff employees’ abuse of time and attendance procedures;
c. Resident physicians’ noncompliance with department processes, procedures and
policies; and
d. Hospital staff and resident physicians were using the handwritten appointment book
at the front desk to book patients’ appointments instead of the electronic system that
was already in place, which led to a high error rate (e.g., patients showing up for
appointments that were scheduled on different days).
The Plaintiff had developed a proposal to fix the appointment system which she relayed to
the Defendant administrators, but they ignored her, which left the appointment system in a
state of chaos and prevented FPP and HUH as a whole from running properly.
At another meeting with administrator Marie Worrell on May 4, 2017, the Plaintiff informed
her that Defendant Newman had been shorting her paycheck a total of $800 over her last
three paychecks. She also informed Worrell about Newman’s constant harassment toward

her, in that Newman would needlessly and continuously micromanage, belittle, and single out
17.

18.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 10 of 58

the Plaintiff for undeserved mistreatment, even though other employees were actually not
performing their jobs properly. Ms. Worrell looked concerned by what the Plaintiff had just
explained to her, but ultimately did not do anything to remedy the situation, or even attempt
to justify Defendant Newman’s actions—a common theme whenever the Plaintiff would
report an issue in the two previous years. The Plaintiff also informed administrators Sherman
Addison and Dr. Tanya Alim of the shortages in her paychecks around this time, but neither
one of them did anything about it.

Moreover, she also told the administrators and the office of Human Resources Benefits &
Retirement Services (HRBRS) at some point about discrepancies in her medical benefits,
pension, and leave accruals, in that it appeared as if she was being overcharged for her benefits
and the amount in her pension was lower than it was supposed to be. However, she was not
able to have access to these accounts as she was purposely and repeatedly locked out of her
PeopleSoft account and could not access or view her financial documents, including her
payroll records, and notice of a salary increase, which they withheld from the Plaintiff for
weeks.

The administrators, nor HRBRS or the pension operator, TIAA (Teachers Insurance and
Annuity Association of America), fixed her pension after she reported the inconsistency with
the amount that was supposed to be reflected. Additionally, she reported that she believed
someone from FPP was stealing money from her retirement benefits, but nothing was ever
done about these allegations. Plaintiff suspected this was the case because a former human
resources employee confirmed that there were no employee paid deductions or employer
paid contributions allocated to her pension plans after her transition from HUH to FPP. The
Plaintiff also informed administrators and the office of HRBRS that her leave accruals were

also short in terms of days and nothing was done to correct the inaccuracies.
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 11 of 58

19. After some two to three years of reporting problems such as the aforementioned to the FPP

20.

21.

22.

administrators (including Defendant Newman), the administrators had enough and began
conspiring to interfere with PlaintifPs employment relationship and ultimately run her out of
the department, inter alia. The Plaintiff realized that this was occurring because the
administrators and staff were becoming increasingly hostile toward her, starting at about the
last part of 2016, beginning of 2017.

For example, for the entire time she had been working for FPP, with the permission of her
superiors, she had been using an electronic timekeeping system within Microsoft Outlook to
keep track of her hours worked. However, sometime in early 2017, she was told that she had
to physically clock in and out whenever she would go on a break or come in or leave work——
just one example of aw overt act in furtherance of their conspiracy to drive her out of the
department.

This change required her to walk two blocks in order to manually clock in and out at a
KRONOS time clock because there was not a time clock at her worksite, whereas, under the
electronic timekeeping system, she could just clock in and out from her desk. The
administrators told her to make this switch because it was required by the HUH/HU
employee handbook, which she had never received or signed off on until two months or so
before her termination when she was provided a copy—a denial of due process. As a result
of her failure to comply with this policy, even though she had been given prior approval to
use Outlook, she was terminated.

Another example of the hostile work environment she faced was the fact that other
employees started to be extremely distant toward her, or even avoided her altogether, whereas

for most of her time working for HU, her colleagues had been nothing but cordial toward

10
24.

25.

26.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 12 of 58

her. In addition, both administrative staff and resident physicians would avoid eye contact

with the Plaintff whenever she walked by them or tried to ask them a question.

. The fact that this was occurring out of nowhere suggests that the administrators had planted

the seeds in the employees’ minds that she was a bad employee, and they hoped her
colleagues’ ill treatment of her would help convince the Plaintiff to resign on her own.

For example, in the presence of the Plaintift, Defendant Newman improperly disclosed
details from a confidential administrative meeting held regarding the Plaintiffs
recommendation to have an employee reassigned to another department for poor
performance. She disclosed this information because she was trying to stir up conflict in an
already existing hostile work environment for the Plaintiff.

The administrators were making it clear to the Plaintiff that they did not appreciate, nor did
they endorse her written reports of problems in the department. As the problems seemed to
increase, Plainuft increased her written reports of improper, inefficient and costly activities
within FPP. The administrators of the department then became concerned that they would
look ineffective or weak in the eyes of “heir superiors. In an effort to stem the tide of
inefficiency reports working their way up the chain of command, the administrators chose to
go on the offensive with the Plaintiff. Their solution was to harass the Plaintiff to the point
of pushing her out of her job, hoping she would resign and leave with all of her knowledge
about the mismanagement going on in their workplace.

At this stage just a couple months before she was terminated, the entity Defendants’
administrators specifically directed Alfred Michael, Defendant FPP’s IT Manager, his staff,
and other agents, to hack into the Plaintiff's work computer, home computer, and personal
cell phone to remove and change sensitive information and documents likely starting

sometime in the last few months of PlaintifPs employment in 2017. Information and

11
27.

28.

29.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 13 of 58

documents that were removed or altered included certain emails related to the Plaintiffs
reporting to superiors of the previously mentioned issues she was having with administrators,
as well as problems going on within FPP as alleged infra. See Screenshot of Recovered
Fragments from Digital Forensics Investigation Evidencing Deletion of Sender and Recipient
Information, attached hereto as Exhibit B [hereinafter Ex. B]. This hacking was another overt
act committed in furtherance of the conspiracy to drive the Plaintiff out of FPP.

Moreover, not long before she was terminated, the Plaintiff discovered that Michael and the
administrators were listening in on her private phone calls on her work and personal phones
because Defendant Newman had mentioned an interaction with Plaintiffs work phone’s
voicemail box that appeared to be regarding monitoring by someone in their department.
When the Plaintiff asked her if she was being monitored, Defendant Newman did not
respond coherently. She also heard unexplained echoes while she was speaking with people
on her work and cell phone multiple times, and saw the word “Forwarding” on her cell
phone’s screen at a certain point (appearing to indicate that the call or a message was being
sent on somewhere such as to one of Defendant Michael’s devices), which was not something
that had ever popped up in her prior years working for FPP.

Shortly thereafter, many events occurred that increased the Plaintiff's suspicions about phone
monitoring, including Plaintiff's work phone oddly not having a dial tone for a short period.
When the dial tone returned, the Plaintiffs phone’s date, time, and features were disabled
(1.e., she was unable to retrieve voicemail messages, place callers on hold, transfer callers, use
multiple phone lines, use conference calling, etc.) and all of the reception desk calls were
being routed to the Plaintiffs work phone instead of the front desk.

In addition, her personal phones and accounts seemed to be compromised as well, as the

word “[DRAFT]” began to appear in the Plaintiffs personal cell phone text messages. This

12
30.

31.

32.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 14 of 58

was also appearing in her work Outlook email account (HU) when administrators and
Defendants Michael confiscated her work email accounts (HUH and HU), revising and
deleting her email accounts’ content.

The Plaintiff was first alerted to someone else accessing her devices on or around late May,
early June 2017 as a result of applications being opened on each of these devices, and features
that were being activated, that she had never used before, or at least had not used in years.
Moreover, an unusual notice came up on her personal cell phone that said she had an Android
hardware update, which is not typically uncommon. However, this request for an update was
extremely different from past update notification requests she usually received because a large
image of the Android’s avatar appeared covering the entire screen which had never happened
before or since. The Plaintiff's devices also began malfunctioning, making the devices
inoperative.

For example, when the devices were in the “off” position, applications would automatically
turn on. In addition, for whatever reason, Defendant Michael integrated the Plaintiffs
Microsoft Outlook work email onto her personal devices at this time, which placed
confidential patients’ information onto her personal devices.

So, Alfred Michael, at the specific direction of the FPP administrators, and other colleagues
in the IT department he oversaw, as well as contractors and agents of HU and HUH, began
deleting email evidence of Plaintiffs reporting of her concerns regarding issues in the
department and problems she had with things happening specifically to her after her
department’s transition from HUH to HU. As it pertained to her specifically, problems
included things already mentioned herein (e.g., Defendant Newman shorting her pay), but
also the termination and overcharges in her health benefits and issues with the Plaintiff's 403b

retirement savings plan. Regarding her 403b savings plan, the Plaintiff was being charged

13
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 15 of 58

more in health plan benefits costs than other employees, according to the printed enrollment
year’s published literature. She later discovered that the entity Defendants, who previously
paid 403b contributions) of 2%, were now only paying 1%, resulting in the Plaintiff losing
thousands of dollars which they later reimbursed after wrongfully terminating her,
conveniently calling it an “operational error”.

. In regard to issues in the department, the Plaintiff sent various emails, initiated administrative
meetings, and brought awareness to general problems in the department, but her concerns
were usually ignored. Other specific problems in the department that the Plaintiff tried to
highlight and the FPP administrators wanted to cover up included:

1) Hospital staff and residents ignoring of medical records procedures;
2) Security concerns such as:
a. Employees’ expressed safety concerns about working in a mental
health center with no security measures in place;
b. Panic buttons and security cameras not working;
c. Unstable and violent patients with mental health illnesses;
d. Unsecured entry doors;
e. Campus police reports resulting in no follow up and/or final report;
3) The front desk often being left unattended;
4) Staft and residents taking longer than reasonable lunch hours;
3) Statf not using the patients’ electronic appointment scheduling system;
6) Staff not collecting patients’ co-payments;
7) Staff not checking and clearing the main office phone line’s voicemail box;
8) Staff not delivering messages regarding authorizations, refills, messages left

for the providers;

14
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 16 of 58

9) Staff needlessly cancelling patients’ appointments and not contacting patients
regarding their appointments being cancelled or rescheduled;

10) Residents refusing to take patients arriving a few minutes late for their
appointment when they could have worked with them to get them into the
schedule;

11) Patients recetving continuous refills without proper follow up by residents or
doctors, jeopardizing patients’ health and safety and resulting in a loss of
revenue for the entity Defendants;

12) Patients’ enduring unnecessarily long wait times in the waiting area;

13) Staff's CPR certifications never being received although they were requested
numerous times;

14) Health department issues, e.g., HIPAA issues and OSHA non-compliance
(mold from flood water damage throughout the entire building, the unsafe
conditions of the exterior doors);

15) The department’s network being continuously down for long periods of time
which attected productivity because the main office phone line, staff's office
phones, the internet, staff's office computers, and the network all-in-one
printer, all could not work;

16) Theft in the workplace (e.g., a stolen flat screen TV and a stolen smart watch
purchased for a research project); and

17) A specific incident where a patient fell out of a wheelchair.

34. Around the same time that the Plaintiff began to notice things were being deleted and
changed on her work computer and personal devices in or around the middle of May 2017

(a month or so before she was terminated), a contractor hired by HUH came into the

15
35.

37.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 17 of 58

PlaintifPs office at FPP and informed her that he needed to make copies of her work hard
drive in order to perform an upgrade. Hence, he was going to switch out her hard drive and
install a new hard drive.

When the Plaintff asked him if he was upgrading and making copies of anyone else’s hard
drive as he was saving her files, he responded that it was just hers. He copied her files from
the old hard drive to the new hard drive then shortly afterwards he received a phone call.
After getting off the phone, he told the Plaintiff that FPP administrators told him to
discontinue the upgrade because they said they had something else in mind for her upgrade.
He was instructed to uninstall the new hard drive and reinstall the old hard drive which he

did.

. Sensing something weird was going on, the Plaintiff expressed concerns to the contractor

regarding a copy of her files being saved on the new hard drives and asked him about if he
was going to remove her files. He assured her not to worry and that they scrubbed all used
drives betore using them again stating her files will be permanently deleted. But it appeared
that he did not actually delete the files, though, and instead ended up keeping a copy of the
files likely for the benefit of the FPP administrators who wanted to see its contents in order
to become familiar with the wide scope of her complaints.

The Plaintiff became so concerned about her personal devices’ privacy at this time that she
went to visit the Geek Squad at Best Buy, to have them take a look at her home computer.
The person she was dealing with there told her to set up a separate administrative account,
which would allow her to find out if someone from her office was illegally accessing her
devices. Not long atter following the employee’s advice, Plaintiff viewed someone she
believed to be Defendant Michael accessing her personal at-home computer—in real time—

without her consent, deleting information. This viewing of someone in her devices occurred

16
38.

39.

40.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 18 of 58

in around late May 2017, but it continued to occur after she was terminated starting in mid-
August 2017 and throughout 2018.

Plaintiff knew tt was Defendant Michael, or someone in FPP’s IT department, because she
saw the exact same type of programming behavior (e.g., her computer mouse cursor was
moving erratically on the screen) on her work computer before she was terminated. Around
this time, then, in June 2017, she filed a report with the FBI detailing the electronic hacking
into her phone and computers, but no investigation was ever done to her knowledge.

On or around June 15, 2017, the Plaintiff was terminated from FPP for being insubordinate
by not utilizing the time sheets that FPP requested she use during the time she reported
various issues to her superiors. Although she eventually began using the time sheets and
KRONOS clock in and out system (weeks before her termination), she was terminated for
not using it. This was the case even though she had been authorized for over two years to
clock in and out using Microsoft Outlook. Now, though, she was being fired for not fulfilling
a minor aspect of her job, which was a pretext for terminating her to silence her and her
criticism, even though she did switch over to their new system before she was terminated.
The repeated intrusions into her seclusion have been occurring as recently as August of 2018.
On information and belief, the Defendants have continued to interfere with the PlaintifPs
devices, as she discovered more evidence of deletions and insertions by an unauthorized party
(most likely Defendant Michael or at least someone associated with the entity Defendants) in
her personal email accounts (AOL and her private company’s email). The Plaintiff was so
concerned about the continued interference that she contacted the FBI again at this time as
well as her local police station in Prince George’s County, Maryland. However, nothing has

come out of these attempts at having her concerns investigated.

17
41.

42.

43.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 19 of 58

All of the gross invasions of her privacy, in combination with her deteriorating work
environment, caused the Plaintiff to suffer severe emotional distress toward the end of her
employment relationship, to the point where she would constantly pick at her skin, including
on her face. In response to her cuts and scars, she would put on a great deal of makeup to
try to cover them up from her coworkers. This did not work, however, because her colleagues
began to notice. For example, during a meeting toward the end of May 2017, on a day where
the PlaintifPs scars were quite visible especially on her face, one of the administrators
(Sherman Addison) asked her if she was diabetic.> She responded that she was not, but now
she became concerned that her colleagues began to notice her physical signs of distress.

The severe distress and paranoia that the Plaintiff has suffered as a result of the entity
Defendants’ employees’ actions were further evidenced by the fact that she quit her part-
time job at another hospital, Children’s National Medical Center, a few months after she was
terminated by FPP around August 2017. She left this position because of her fear of the entity
Detendants’ employees’ actions, i.e., the continued hacking into her personal devices and
monitoring of her phone conversations, even though she had worked this part-time job for
some twelve (12) years and had a very positive working relationship with that entity. Hence,
she was worried that the invasions of her privacy would crop up while she was working at
this other hospital, so, in addition to her fearing for her own safety, she did not want staff
and patients at this other hospital to be affected by this behavior.

While the Plaintiff eventually sought help for the distress she was facing, the emotional

distress and the toll that the Defendants’ actions have taken on her continue to this day.

 

3 One of the symptoms of diabetes includes skin ailments. For more information, see Diabetes: 12
wamiing signs that appear on your skin, AMERICAN ACADEMY OF DERMATOLOGY,
hitos:-/Avew.aad ore/public/discases/ather-conditions/chabeies-waminge-signs (last accessed Nov.
2018).

18
44,

45.

46.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 20 of 58

Moreover, as a result of her pretextual termination, the Plaintiff has been forced out of her
home as a result of her inability to pay her rent, has lost her online business, has had to live
in a motel for a period of time, has had her car repossessed (and at the time of this Complaint
the car is going to be subject to a forced sale), and, recently, has been homeless and had to
apply for human services and housing assistance from the government.

Notwithstanding those transgressions, the termination which is the subject of this lawsuit has
resulted in extraordinary difficulties for the Plaintiff in securing interviews and employment.
She has applied for dozens of jobs, and when she actually had the chance to interview or at
least speak with a potential employer, they always ask her about the circumstances that
resulted in her termination from FPP. She then tries to explain the horrendous circumstances
which forced her out, and is met with a skeptical response and a decision to not hire her.
Hence, the nefarious circumstances under which the Plaintiff was terminated have made it
almost impossible for her find suitable employment for over almost two years.

FIRST CAUSE OF ACTION: INTRUSION UPON SECLUSION UNDER D.C.
AND MARYLAND LAW

Plaintiff hereby repeats and re-alleges paragraphs 1 - 44 as if fully recited herein.
To bring a cause of action based on the invasion of privacy tort of Intrusion upon Seclusion
(IS) under DC and Maryland law, the elements are essentially the same, i.e., the Plaintiff must
demonstrate three elements:
1) An invasion or interference by physical intrusion, by use of a defendant’s sense of
sight or hearing, or by use of some form of investigation or examination;
2) Into a place where the Plaintiff has secluded himself, or into his private or secret
concerns;

3) That would be highly offensive to an ordinary, reasonable person.

19
47.

48.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 21 of 58

To satisfy the first element, Defendant Alfred Michael (and other colleagues of his and agents
working on behalf of HU or FPP), in conjunction with the administrators of FPP such as the
PlaintifPs supervisor Defendant Newman, hacked into the Plaintiffs work and personal
computers, as well as her personal cell phones, and, for whatever reason, integrated HUH’s
email system onto the Plaintiffs personal devices without her consent. On various occasions,
Defendant Michael and his cohorts used their computer skills to remotely intrude onto the
PlaintifPs computer to alter its contents and hack into her cell phones to track her movements
and phone calls. Some evidence of these hacks was discovered through a forensic audit
performed at Ms. Henson’s request at considerable expense, but also after her own
investigation, as already alleged herein.
Through these methods, the Plaintiff discovered a number of mysterious unauthorized
actions, including:
a. Some devices or programs that she did not own, authorize, or install had been in use
on her computer;
b. ‘The addition of an anonymous account name that had been used to peruse her
computer;
c. Computer drafts of documents she had not written; and
d. In late May 2017, she observed—in real time—that her computer and mouse cursor
were moving extraordinarily fast, which she had already seen happen on her work
computer some days prior. Upon examining her device, she was able to see that the
person who was causing this to happen was using a VPN (virtual private network) to

remotely access her devices, without her permission.

20
49.

50.

51,

52.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 22 of 58

On information and belief, Defendant Michael, other members of his IT department, and
agents and contractors of the entity Defendants, were responsible for this intrusive behavior
that the Plaintiffs devices were experiencing and continue to experience.

Moreover, even after she was terminated and as late as August 2018, Defendant Michael, or
at least someone on behalf of the entity Defendants, was continuing to intrude into the
PlaintifPs devices. On or around August 7, 2018, the Plaintiff noticed her Microsoft Office
account had also been hacked by HU/FPP and/or HUH. She discovered this because the
hacker(s) assigned him or herself a “parent” account using the Plaintiffs former hospital
email address (bhenson@huhosp.org) and changed the Plaintiffs account to a “child”
account giving the person full control of her account’s activities and restricting her access to
her email. See Screenshots of Belinda Henson’s Microsoft Outlook Account, attached hereto
as Exhibit C [hereinafter Ex. C]. The Plaintiff never did this and had no reason to do so
either.

The hacker had the ability to, xfer ala, monitor the Plaintiff's browsing history, applications
used, and Microsoft documents created and saved. As a result of what she found and what
the hacker or hackers did, the Plaintiff submitted a ticket (i.e., request for help or assistance)
through Microsoft’s website to report the crime. And in December 2018, the Plaintiff
discovered that her Lyft account (a ridesharing application on your phone that allows a person
to get a ride to a particular destination) was hacked. She knew this because there was a foreign
PayPal email address attached to her application’s payment area. The Plaintiff notified Lyft
immediately on or around December 11 and has followed up several times since then but has
not received a reply.

Hence, the Plaintiff continues to see signs of intrusion in her private concerns to date.

Another example of this was that her Bank of America small business debit card was closed

21
53.

54.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 23 of 58

in April 2018 due to suspicious activities. She learned of this when trying to use her card a
few times and it would not work. Hence, she went to the Bank of America branch in
Beltsville, MD and a bank manager said her card was closed for suspicious activity. She asked
him a series of questions regarding her card but he said he did not know why the card was
closed by the bank. Upon calling Bank of America’s fraud department, the Plaintiff spoke
with a representative who researched her account and the representative said the notes were
no longer available. She also stated that their records reflected that the Plaintiff had closed
the account which never happened.

‘To satisty the second element of her IS claim, Plaintiffs personal computer and cell phones
quality as part of her private and secret concerns. She, or a family member, personally and
exclusively used the devices that were being intruded upon without anyone else being
authorized to access them. She pays the bills for them and uses them within the privacy of
her own home. She never gave access to Defendant Michael, for example, to use her devices
for his or the entity Defendants’ own purposes.

‘To satisfy the third element of her IS claim, the hacking into the PlaintifPs personal devices
should be highly offensive to an ordinary, reasonable person. The Plaintiff, like any other
person who has a computer or cell phone, has private information on their device. This could
be anything from folders on her desktop including sensitive financial documents, documents
related to her bank account, healthcare, or even private videos and pictures.> But more
importantly, a reasonable person would feel like their privacy was violated if they did not feel

like they were able to use their computer or their cell phone without another person: a)

 

* See Riley v. California, 134 §.Ct. 2473, 2489 (2014) (Court describing the multi-use of cell phones:
“The term ‘cell phone’ is itself misleading shorthand; many of these devices are in fact
minicomputers that also happen to have the capacity to be used as a telephone. They could just as
easily be called cameras, video players, rolodexes, calendars, tape recorders, libraries, diaries,
albums, televisions, maps, or newspapers.”)

22
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 24 of 58

gaining unauthorized access to them, b) changing or deleting things on them; and c) accessing
highly intimate, private information and copying it.

55. In addition, the Plaintiff was damaged as a result of the intrusions into her devices. These
damages include the emotional distress that the Plaintiff faced upon discovering what her
employer and colleagues were up to. But she also suffered economic damages as a result of
the interference, as she paid over $4,000 to a company called Digital Forensics to investigate
what was going on with her devices and then ultimately had to pay to get a new computer
and cell phone as they became unusable as a result of Defendant Michael’s and the other
individuals’ interference. As a result of the damage to her personal computer, she also lost 10
years or so of information on her personal computer.

WHEREFORE, Defendant Michael and his colleagues, as agents of the administrators and entity

Defendants, intentionally interfered by physical means into the PlaintifPs personal devices

contained on her person or in her home, in a way that was highly offensive to an ordinary,

reasonable person, along with other agents of HU, HUH, and FPP. Moreover, the Defendant
entities in this matter, under the doctrine of respondeat superior, are liable for the intrusion into
seclusion committed by their agents, as they were acting within the scope of their employment
when they intruded into the Plaintiffs seclusion. Hence, Plaintiff hereby requests this Court to

enter judgment in the sum of $250,000 against all Detendants jointly and severally.

SECOND CAUSE OF ACTION: CIVIL CONSPIRACY TO INTRUDE INTO
PLAINTIFF’S SECLUSION UNDER D.C. AND MARYLAND LAW

56. Plaintiff hereby repeats and re-alleges paragraphs 1- 55 as if fully recited herein.
57. The elements for an intrusion into seclusion claim are already laid out at 4] 46, supra. However,

the elements for a civil conspiracy in D.C. are as follows:
58.

59.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 25 of 58

1) There was an agreement between two or more persons;

2) To participate in an unlawful act or a lawful act in an unlawful manner;

3) That an injury was caused by the unlawful overt act or lawful act in an unlawful

manner performed by one of the conspirators to the agreement; and

4) That the overt acts were done pursuant to and in furtherance of the common scheme.
The elements for civil conspiracy in Maryland are substantially similar.‘
As previously alleged herein, the FPP administrators entered into an agreement to drive the
Plaintiff out of FPP in order to keep her from further voicing her concerns about problems
in their department. And, also has previously alleged herein, one of the ways they tried to
silence her and force her out was by specifically directing the IT Department, and specifically
the head of that Department, Alfred Michael, and other agents and contractors who work on
IT matters for the entity Defendants, to delete information contained in the PlaintifPs work
emails that pertained to her complaints with FPP while she was still employed there.
This deleting of information constituted the committing of an unlawful overt act in D.C. (e.g.,
D.C. Code § 23-542) and Maryland (e.g., M.D. Code § 7-302)—D.C. because the intrusions
were committed from computers and devices in this jurisdiction, and Maryland because the
intrusions occurred into Plaintiff's home computer and cellphones while they were located at

her Maryland home.

 

® See Marshall v. James B. Nutter & Co., 758 F.3d 537, 541 (4th Cir. 2014) (“Under Maryland

law, civil conspiracy is defined as the combination of two or more persons by an agreement

or understanding to accomplish an unlawful act or to use unlawful means to accomplish an
act not in itself illegal, with the further requirement that the act or the means employed must

result in damages to the plaintiff. In addition to proving an agreement, the plaintiff must also

prove the commission of an overt act, in furtherance of the agreement, that caused the plaintiff
to suffer actual injury. /d.”) (internal citations and quotation marks omitted).

24
60.

61.

62.

63.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 26 of 58

Defendant Michael and/or other entity Defendants’ agents also hacked into her personal
computer, as well as her personal cell phones and online accounts. This was likely done with
the intent to learn what the Plaintiff was storing or communicating about regarding the chaos
and inefficiency within FPP.

As alleged herein, the Plaintiff knew about this hacking because of the various foreign
programs and software uploaded onto her devices that she had not installed and by seeing
deletions in emails where there had previously been information. In addition, she saw
evidence that FPP’s administrators and Defendant Michael had been in her devices because
she saw Defendant Michael access her work computer one evening when she stayed late and
was still employed with FPP. During this session, her computer speed and mouse began
moving extremely fast, and the next day she saw new software installed on her work
computer. This behavior then started to occur on her personal devices as well.

She learned Defendant Michael and agents of FPP, HUH, and HU were monitoring her C:/
drive. She also saw the name “Anonymous” in the group list for permissions and she began
seeing “Drafts” in her Outlook email account’s folders entitled “Inbox”, “Sent File’,
“Archives”, “Drafts” and “Deleted Files”. Then, she began seeing these exact behaviors and
words in her personal computer and cell phone devices. She also saw the word “Test” in the
subject line of various emails that were added retroactively, and that she had not previously
drafted or received.

As a result of Defendant Michael and the IT Department’s intrusions into the Plaintiff's
ptivacy, the Plaintiff was injured severely. She became deeply disturbed and distressed, as
evidenced by the constant picking of her skin which was visible to her co-workers, and

remains visible as a result of the intrusions which continued into 2018.

25
64.

65.

66.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 27 of 58

In addition, she lost her job partly as a result of the intrusions. By deleting information of the
Plaintiffs notifying FPP/HUH personnel of turmoil in the office, Defendant Michael and
his cohorts eliminated evidence that Plaintiff had discovered and reported on problems in
the department. Removing that evidence eliminated one of PlaintifPs possible challenges to
her eventual termination (i.e., as a whistleblower).

Before evidence of their workplace mismanagement was deleted, the Plaintiff had a body of
evidence concerning problems in her department that she informed upper management
about as already alleged herein. By deleting that information, then, the Defendants could fire
the Plaintiff with no concerns that negative information about their office and organization
would be exposed. Fortunately, she discovered Defendants’ actions and decided to
screenshot and save information of the deletions and doctoring of information while she was
still employed there.

These actions of deleting and changing information about the Plaintiffs complaints were part
of the conspiracy to intrude into the Plaintiff's seclusion as well as the overall conspiracy to
drive the Plaintiff out of FPP, as detailed herein. Hence, the Defendants deliberately
interfered with the Plaintiffs privacy to keep her quiet and then proceeded to fire her on

questionable grounds.

WHEREFORE, the administrators for FPP and Defendant Michael have conspired to intrude

into the Plaintiff's seclusion by directing Defendant Michael, and/or his staff, to hack into her

work and personal devices. Moreover, the entity Defendants in this matter, under the doctrine

of respondeat superior, are liable for the conspiracy to intrude into PlaintifPs seclusion committed

by their agents, as they were acting within the scope of their employment when they intruded

into the Plaintiffs seclusion. Hence, the Plaintff hereby requests this Court to enter judgment in

the sum of $250,000 against all Defendants jointly and severally.

26
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 28 of 58

THIRD CAUSE OF ACTION: TRESPASS TO CHATTELS UNDER
D.C. AND MARYLAND LAW

67. Plaintiff hereby repeats and re-alleges paragraphs 1 - 66 as if fully recited herein.

68.

69.

70.

71.

To bring a trespass to chattels claim in D.C., the Plaintiff must demonstrate that the
Defendant(s) intentionally:
1) Dispossessed her of the chattel(s); or
2) Used or intermeddled with her chattel(s).
To bring a trespass to chattels claim in Maryland, the Plaintiff must demonstrate that the
Defendant(s):
1) Intentionally used or intermeddled with the chattel in possession of another;
and
2) As a result of that use or intermeddling, the chattel is impaired as to its
condition, quality, or value.
Black’s Law Dictionary defines a “chattel” as real or personal property. In this action, the
chattels at issue are the Plaintiff's computers (work and personal) and private cell phones.
That Dictionary also defines the concept of “intermeddling” as interfering with property, inter
alta.
When Defendant Michael, the FPP IT Department, and other agents of HU and HUH were
tasked with remotely accessing the Plaintiff's personal devices to add, change, copy and
eliminate certain information, he cyber-trespassed into the PlaintifPs chattels.’ More

specifically, they intentionally intermeddled with the Plaintiffs devices at the direction of FPP

 

’ See 7 American Law of Torts § 23:30 (“Many cases now apply the tort of trespass to chattels to
electronic communication and intellectual property... [A]n interference with information stored on a
computer may give rise to a cause of action for trespass to chattels if the plaintiff is dispossessed of
the information or the information is impaired as to its condition, quality, or value. Therefore, deleting
emails destroys computer information and may constitute dispossession of the information if the
deletion is without the consent of the possessor of the computer”) (emphasis added).

27
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 29 of 58

administrators when he hacked into the devices, installed various software, malware, and
spyware, and deleted information. This information included, as already alleged herein, emails
the Plaintiff had sent out regarding the misconduct at FPP, as well as miscellaneous
conversations the Plaintiff had with administrators who frequently contacted her on her
personal devices and through her personal email accounts for business purposes.

72. The entity Defendants’ administrators sought to remove as much information on the
PlaintifPs devices as possible in order to make the Plaintiff's claims about the mismanagement
and arguably illegal practices of FPP seem disingenuous.

73. As a result of Defendant Michael’s and the entity Defendants’ contractors and agents’ illegal
conduct, the PlaintifPs personal devices have been destroyed because their condition and
quality were substantially diminished, ie, they stopped working properly to the point where
she had to purchase a new computer and new cellphones.

WHEREFORE, the Plaintiff requests that the Court enter judgment in the sum of $250,000,

against Defendant Michael and, under the theory of respondeat superior, against the other

Defendants jointly and severally, based on the illegal hacking by Defendant Michael and other

agents of the entity Defendants committed in the scope of their employment, for the damages

she has sustained as a result of their trespass to chattels.

FOURTH CAUSE OF ACTION: DEFENDANTS CONSPIRED TO TRESPASS
INTO PLAINTIFF’S CHATTELS UNDER D.C. AND MARYLAND LAW

74. Plaintiff hereby repeats and re-alleges paragraphs 1- 73 as if fully recited herein.

75. ‘The elements for a trespass to chattels claim are already laid out at Jf] 67-68, supra, as are civil
conspiracy at {57 and footnote 6.

76. The aforementioned general conspiracy between the entity Defendants’ administrators and

Defendant Michael was entered into with the intent to drive the Plaintiff out of FPP. With

28
77.

78.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 30 of 58

respect to her trespass to chattels claim, the administrators, Defendant Michael, the FPP IT
Department, and various contractors and agents of HU, HUH, and FPP, agreed that
Defendant Michael and the contractors and agents would hack into her devices (work and
personal) in order to delete, change and copy information contained therein, much of which
would have looked poorly on the administrators and the department. These changes,
deletions and copies were unlawful acts, as it is not legal for anyone, even someone’s
employer, to gain access to a person’s private electronic devices without that person’s
consent.

As a result of these unlawful acts, the Plaintiff and her devices were damaged. Plaintiff was
personally damaged because she became severely distressed as a result of things disappearing
from her computers and phones and other things being changed to the point where they
reflected a non-stop pursuit in violation of her right to privacy leaving her territied for her
and her family’s safety. She is in a constant state of paranoia and fear, and feels humiliated
for having her personal life, content and calls accessed by her former administrators and IT
staff. She is also devastated with the entity Defendants’ employees listening to her calls as she
sought mental health services for her and a family member (.e., a HIPAA violation). These
disturbances have continued to this day, as she 1s still reeling over the multiple invasions of
her privacy that occurred during her tenure at FPP and have been occurring since even as
late as August 2018.

Plaintiffs devices were destroyed as they began to stop working properly because Defendant
Michael and others installed various software, malware and spyware on her computer that
gave them and FPP administrators access to their contents. She had to buy a new personal

computer, cell phone and printer as a result of their actions on behalf of FPP administrators.

29
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 31 of 58

WHEREFORE, the Plaintiff requests that the Court enter judgment in the sum of $250,000,

against Defendant Michael and, under the theory of conspiracy liability, against the other

Defendants jointly and severally, based on the illegal hacking by Defendant Michael and other

agents of the entity Defendants who were acting in the scope of their employment, for the

damages she has sustained as a result of their trespass to chattels.

79.

80.

81.

82.

FIFTH CAUSE OF ACTION: DEFENDANTS’ VIOLATED THE FEDERAL
WIRETAP ACT (18 U.S.C. § 2510, ET SEQ.)

Plaintiff hereby repeats and re-alleges paragraphs 1 - 78 as if fully recited herein.

All of the Defendants herein have violated 18 U.S.C. § 2511(1)(a), (b), (c), and (d) (see Relevant
Statutes, supra), and therefore the Plaintiff can bring an action under 18 U.S.C. § 2520. This
is because Defendant Michael and other agents for the entity Defendants have personally
intercepted written, electronic communications which were sent in interstate commerce from
the PlaintifPs personal devices, and the FPP administrators such as Defendant Newman
procured them to intercept these communications.

These communications, which Defendant Michael, z#ter alia, deleted and altered various
information from such as the body of an email, included email correspondence from the
PlaintifPs work email and personal email, at least some of which pertained to the Plaintiffs
reporting of various issues going on with work at FPP. It also included other emails that
pertained to private conversations with various people in her personal email, as well as her
online accounts with Lytt, for example. No one, such as her work colleagues, should have
had access to her personal emails, correspondence, and online accounts, besides the Plaintiff
and any authorized other users (e.g., family or friends).

Moreover, Defendant Michael, various FPP and HUH contractors and agents, and FPP

administrators such as Defendant Newman intercepted or procured others to intercept oral,

30
83.

84.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 32 of 58

phone communications from the Plaintiff and accessed her contacts’ personal data. On
information and belief, these individuals gained access to conversations the Plaintiff had on
her work and personal cell phone. The Plaintiff became aware of this in mid to late May 2017
when her work phone calls kept dropping just before she provided details to the helpdesk
regarding the department’s network being continuously down and for long periods. She also
reported hearing a very loud echo in the phone’s receiver. She learned that her personal cell
phones were being listened in on as well, because she saw the word “Forwarding” fade out
on her personal cell phone screen after ending a call, which ts not something that had
happened before.

Defendant Michael, in conjunction with employees in his IT department and agents of the
entity Defendants, and at the specific direction of FPP administrators (including Detendant
Newman), illegally intercepted these correspondences that were sent in interstate commerce
by remotely accessing her devices via their own work or personal computers. Then, on
information and belief, they would share the information they found on the Plaintiffs devices
and discuss their illegal actions with the other entity Defendants’ administrators to update
them on their progress of limiting the ability of the Plaintiff to later—via this lawsuit for
example—detail all of the problems going on in FPP. In addition, the administrators gained
access to the Plaintiffs oral communications by listening in her phone calls, which allowed
them to discover the fact that she was seeking legal representation for the illegal hacking of
her devices which they would have been unable to discover on their own.

These illegal acts were discovered by the Plaintiff in around late May 2017, when she saw
various programs that she never installed on her computer and a number of her emails deleted

and changed.

31
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 33 of 58

WHEREFORE, the Plaintiff requests that the Court enter judgment in the sum of $250,000,
against Defendant Michael and, under the theory of respondeat superior, against Defendant Newman
and the entity Defendants jointly and severally, based on the illegal hacking by Defendant Michael
and other agents of the entity Defendants who were acting in the scope of their employment, for
the damages she has sustained as a result of the interception of her private emails, online accounts,

and phone calls.

SIXTH CAUSE OF ACTION: INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS

85. The Plaintiff hereby repeats and re-alleges paragraphs 1 - 84 as if fully recited herein.

86. To bring a claim for intentional infliction of emotional distress (ITED) in D.C., a plaintiff
must allege: “(1) ‘[E]xtreme and outrageous’ conduct on the part of the defendant which (2)
intentionally or recklessly (3) causes the plaintiff ‘severe emotional distress.’ ” Sere 1. Group
Hospitalization, Inc., 443 A.2d at 37 (D.D.C. 1982) (citations omitted). Intent or recklessness
can be inferred from the outrageousness of the acts.* The Restatement (Second) of Torts
explains that conduct which otherwise may seem “reasonable” becomes tortious “when
directed at an individual known to be particularly susceptible to infliction of emotional
distress.” Restatement § 46, Comment F, Illustrations 9-11 (1965); Boyle, 392 N.E. at 1056.

87. The Plaintiff was subjected to an enormous amount of emotional distress at the hands of the
entity Defendants’ agents and employees—her supervisors (e.g. Defendant Newman) and
co-workers. Not only did she lose her job as a result of their misconduct, but the run-up to
her wrongful discharge contained multiple months of intentional attacks on her integrity, her

work ethic, her job performance and invasions of her personal privacy.

 

8 Jd.; Anderson v. Prease, 445 A.2d 612, 613 (D.C. 1982).

32
88.

89.

90.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 34 of 58

Over the course of around four years, the entity Defendants’ agents and employees
perpetrated the following acts against the Plaintiff in retaliation for her trying to put them on
notice of problems in her department:

1. Shorted her pay;

2. Overcharged her for medical benefits;

3. Improperly funded her pension;

4. Locked her out of her retirement account;

5. Hacked into her personal computer;

6. Hacked into her personal cellphones;

7. Deleted information from her devices;

8. Installed programs on her computers; and

9. Denied her a hardship loan (with the help of Defendant HU’s benefits

administrator), originally, at a time when she desperately needed it, even though she

was qualified to receive it.
The constant, deliberate, and harassing drum-beat of attacks listed above began while the
Plaintiff was still employed, and they had a devastating impact on her. As she attempted to
complain about problems within her department, and rectify the attacks being foisted upon
on her, she was stymied at every turn.
Like most Americans, the Plaintiff lived paycheck to paycheck. And she relied upon her
paycheck—the full amount—for her life expenses and those of raising and supporting her
two children. So, when she discovered Defendant Newman shortchanged her paycheck on
three separate occasions in the sum of $800 (i.e., outrageous conduct), she notified FPP’s
Payroll Office and the entity Defendants’ administrators. Her concerns were never rectified,

however.

33
91.

92.

93.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 35 of 58

The unexplained and illegal cuts in pay and benefits made it difficult to make ends meet.
When she tried to dip into her retirement account, administered on behalf of HU and FPP
by TIAA (Teachers Insurance and Annuity Association), she discovered that her retirement
payments were also being shortchanged. When she tried to rectify that through the TIAA
access system, she was locked out of her account. When she tried to secure a hardship loan
from TIAA—against her own deposits—in late February or early March 2017, she was
rebuffed (twice). At the same time, HUH and its agents changed her medical coverage
without justification.

These things came at a time, as discussed herein, when the administrators were getting fed
up with all of the PlaintifP's complaints about mismanagement in her department. As alleged
herein, they were intending to make her life difficult to convince her to terminate her
employment, so they and/or other agents of the entity Defendants intervened to disrupt her
benefits.

Issues with her paycheck and benefits were just the start, though, as also already detailed
herein. The conspiracy between the entity Defendants’ administrators (¢.g., Defendant
Newman), Defendant Michael, and agents and contractors of the entity Defendant
organizations (HU, FPP, HUH), to intentionally drive her out of the department also included
deleting and changing information from her work and personal computers, as well as her
personal cell phones, which greatly exacerbated the Plaintiff's emotional distress. This was
due in part to the fact that much of the information that was being changed or deleted had
to do with the Plaintiffs reports of inefficiencies and corruption within FPP and HUH.
Hence, she became extremely distressed about the fact that not only were her concerns
regarding the department not being taken seriously, but that agents and employees of the

entity Defendants were now deleting the evidence of her complaints.

34
94.

95.

96.

97.

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 36 of 58

In addition, Defendant Newman’s constant, daily harassment of her beginning towards the
end of 2016 and continuing up until her termination in June 2017, also exacerbated the
Plaintiffs situation. As alleged herein, Newman would continuously micromanage and single
out the Plaintiff for mistreatment for little to no reason. For example, she gave the Plaintiff
a hard time about the Plaintiffs use of the wrong timekeeping procedure for clocking in and
out of work, even though the Plaintiff had been given express permission by her superiors to
use Microsoft Outlook to record her time. And when she complained to the other
administrators about Defendant Newman’s harassment, her complaints fell on deaf ears.
This, of course, was all happening at a time when the hospital’s staff and resident physicians
were beginning to ignore her and acting very cold toward her. This unfriendly behavior was
due to the fact that the administrators had convinced them that she was a problem employee
that they should not fraternize with.

After enduring this harassment as well as the gross invasions of her devices’ privacy, the
Plaintiff sank into a deep depression and began hurting herself (i.e., a classic symptom of
emotional distress). As already alleged herein, there was visible, tangible evidence of the
PlaintifPs fragile emotional state and it was noticed by her coworkers and superiors—the
Plaintiff began picking at her face and skin. These marks were so visible that her coworkers
noticed and commented. At one point, administrator Sherman Addison asked her if she was
diabetic, at which point she stared at him for a few seconds in disbelief for having the nerve
to ask her about her health condition and for requesting that she attend a meeting. She then
told him that she was not in fact diabetic.

The emotional nature of these visible wounds was borne out during repeated visits to her
psychiatrist, who saw the Plaintiff for “emotional picking” which began before her

termination and continued upon her unlawful termination by the entity Defendants. In a

35
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 37 of 58

series of meetings, the Plaintiff's psychiatrist discussed with her the impact of the incidents
leading up to her termination and the eventual termination itself on her physical and mental
well-being, and prescribed medication for her anxiety, inter alia.

98. The Plaintiffs claim for IED must be viewed from the vantage point of the fact that she
was particularly susceptible to infliction of emotional distress because she was being
constantly harassed in her workplace. She was also extremely frustrated and severely
disturbed by illegal changes to her pay, her medical coverage, her retirement, and her
employer’s hardship denial, and it soon became obvious to her that she was being set up for
firing. At the same time, the entity Defendants’ administrators and staff were conspiring to
and actually hacking into her personal devices, respectively—a violation of numerous criminal
statutes (e.g., D.C. Code § 23-542 and M.D. Code § 7-302).

WHEREFORE, the Plaintiff requests that this Court enter a judgment in the sum of $500,000,

against Defendants Michael and Newman, and, under the doctrine of respondeat superior, against

the entity Defendants, jointly and severally, based on the illegal hacking by Defendant Michael
and other agents of the entity Defendants and the severe distress caused by Defendant Newman

and FPP’s staff who were all acting within the scope of their employment. The judgment is a

result of damages the Plaintiff has sustained based on that conduct and severe emotional distress

she has suffered as a result.
PRAYER FOR RELIEF

WHEREIORE, in addition to the damages requested herein in the Plaintiffs various

WHEREFORE clauses, the Plaintiff also requests the following for relief:

1) Punitive damages based on the outrageous conduct of the Defendants that constitutes
her intrusion and trespass claims, her ITED claim, and as allowed for under the Federal

Wiretap Act (18 U.S.C. § 2520(b)(2));

36
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 38 of 58

2) Reasonable attorney’s fees and costs;

3) Pre- and post-judgment interest and taxes;

4) Sanitation of the PlaintifPs personnel and small business file;

5) A letter of reference for the Plaintiff to help her find a new job;
6) A Peace Order for Protection from stalking/cyber stalking;

7) Such other relief as the Court or jury deems proper.

URY DEMAND

Plaintiff hereby requests that a jury hears and determines all facts raised herein.

Respectfully,
/S/

Martin F. McMahon, Esq.

Martin F. McMahon & Associates
DC Bar No. 196642

1717 K Street, NW

Suite 900

Washington, D.C. 20006

(202) 862-4343
mm@martinmcmahonlaw.com

ae
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 39 of 58

Exhibit A
Case 1:19-cv-02734 Documenti1-1 Filed 09/12/19

Henson, Belinda

From: Henson, Belinda

Sent: Wednesday, August 05, 2015 2:15 PM

To: Worrell, Marie - FPP; m_newman@howard.edu
Subject: Request Administrative Support for Structure in the Wo

Good Afternoon Ms. Worreil/Ms. Newman:

| sincerely feel a need to contact Ms. Gibbs-DeShields but I’m confident we can addr

Page 40 of 58

kplace

ess these issues. Dr. Alim shares

this same concern in regards to why there’s hardly ever any afternoon patients scheduled. Today | learned that one of

the residents don't see Intakes after 2pm. When | asked why, it was said that she q
stop. i’m also aware of their early departure and this is why they manipulate the s¢
previous residents and ! spoke to Michelle about this exact same issue before their
again.

| personally shared with the residents during the New Resident Orientation that scy
but it’s happening. They're the providers not the schedulers and | would like for th
schedule at the front desk. | suggested making them daily copies of the schedule by
appointment book. Who is accountable here?

4

The covering person was eating at the front desk this morning. | whispered to her #}
replied out loud while customers were in the lobby “I can’t wait to leave here” then
trash with such negative force. That was very embarrassing and unprofessional. Tk
because everyone here seems to be afraid to say what is really going except me. W
Gibbs-DeShields, Dr. Malik, Dr. Bland, Dr. Alim, other attending physicians, resident:
organization and to stop this unprofessionalism.

We need to developing some billing practices for capturing every single charge. The

oesn’t want too. This has to
hedule. This was the behavior of the
rotation began and it’s starting

edule manipulation was prohibited

m to discontinue reviewing the
t they continue to go through the

ot to eat at the front desk and she

she threw her ice cream cup in the
s operation literally disturbs me

E need to have a meeting with Ms.

and staff in an effort to grow this

re are concerns whether or not

where capturing charges for injectables. We need to review and question the appointment schedule daily. The

residents need to be held accountable for seeing and not seeing FPP’s patients. The
left unattended. Periodically, an FPP co-workers is here during what | believe ‘is her
usually isn’t on break. Please encourage FPP staff not assigned to work here to take
PSR is still working. in order to terminate these behaviors, we need to begin exercis

phone, desk and door are still being
lunch hour; however, our PSR

their tunch break elsewhere as our
ng corrective action. Every

organization is doing it; except us. Why aren’t we? | am reaching out for administrative support to implement structure

in the workplace. | can’t imagine that Ms. Gibbs-DeShields have any knowledge of
share this with her if you like and let’s get this practice off of auto pilot.

Thank you,

 

Belinda Henson, PSR
FPP Howard University
Mental Health Center
Phone: (202)806-7984
Fax: (202)806-9311

baw

hat’s happening over here. Please

 
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19; Page 41 of 58

Henson, Belinda

From: Henson, Belinda

Sent: Wednescay, September 02, 2015 17:27 AM

Jo: ‘Worrell, Marie A.'; talirn @howard.edu'; Addison, Shermian L; Newman, Marie
Subject: Request Corrective Action Meeting

Good Morning Leadership Staff:

Since our last group meeting, very little has changed. | am cautious to say the issue with the phones being answered is
getting better. Ms. Cooper is aware she’s being monitored and this has help; she’s pven arriving to work on

time. However, the regard for authority is stiflan issue. I'm requesting a meeting inmediately with management (all of
you) and staff to respond to the recent and following behavior: disregarding Dr. Alitn’s authority, (still} eating at the
front desk, negative comments in the presence of patients and feaving the premise$ during non break / non lunch time
while on company’s paid time.

i'm taking my lead responsibility very serious as | should. | can only lead this deparfment with management’s
support. In order to effectively terminate this behavior, we as a group need to act quickly and make them
accountable. i’m requesting corrective action even if it comes in the form of a sincere verbal warning. Can we please
meet tomorrow between 9:00 - 9:30arn? Please let me know.

Thank you,

 

Belinda Henson, PSR
FPP Howard University
Mental Health Center
Phone: (202)806-7984
Fax: {202}806-9314

 

 
Case 1:19-cv-02734 Documenti1-1 Filed 09/12/19

a
BS

HOWARD

UNIVERSITY

TO: is. Marie Worrell, Dr. Walter Bland, Mr. Sherman
Alim, Mrs. Marie Newman

FROM: Belinda Henson, Senior PSR

DATE: Friday February 12, 2016

SUBJECT: Corrective Action (insubordination) involving E

Cooper, PSR}

The expectation at the Mental Health Center is that each Howare
Practice employee adheres to federal and organization policies.
11, 2016 at approximately 9am, employee Michelle Cooper viola
regulation.

in receni weeks, Ms. Cooper has failed te capture incoming calls
Le. socializing throughout the center. | intercepted a potentially r
to locate her to return to her workstation to schedule an internal (
body language and verbal demeanor was inappropriate, negative

Behind my closed door, | heard Ms. Cooper scheduling a patient
the reception’s desk speaker phone. Ms. Cooper violated HIPAA
patient identifiable information aloud (PHI) Le. name, DOB. In ar
behavior in the moment: { went to the reception desk and asked
discontinue using the speaker feature and utilize the receiver.

She ignored my three requests then rudely says “there’s nobody
scheduling the appointment. | attempted to educate her that she
information aloud and she continued to say (escalating her voice
i said “you're being very disrespectful’ and she repiied the same

more rounds of this back-and-forthness until returned fo my offid

Newman.

Ms, Cooper breached HIPAA’s confidentiality by compromising a

compromising PHI; by me hearing the conversation and the risk ¢

Page 42 of 58

Addison, Dr. Tanya

mployee Micheiie

| University Faculty
On Thursday February
ied a HIPAA federal

for negligent reasons

nissed call then having
5S} appointment. Her
¢ and unprofessional.

S$ appointment utilizing
; when she reiterated
effort to correct the
vis. Cooper to

here’ and continued

§ discussing patient
“there’s nobody here”.
nack tome. Three

e and contacted Mrs.

nd potentially
f the conversation

being overheard by someone else. Neither internai nor external guests nor employees

should have exposure to any customer's private audio or visual ic

unless they need to know.

Confidentiality is everyone’s legal right including the clientele we
my one-on-one with Ms. Cooper on Tuesday February 9 2016. |

discussed with her HIPAA and patients’ confidentiality at the front

entifiable information;

serve. Dr. Alim joined
reviewed and
desk as a result of

4 } ag s

 
Case 1:19-cv-02734 Documenti1-1 Filed 09/12/19

previous observations. | also provided her with helpful suggesti
patient information in the lobby.

in conclusion, Ms. Cooper lacks the maturity and ability to work
productively offsite. She does not possess the professionalism
Health Center's frontline. She’s shown io be uncooperative and
demonstrate her willingness to comply and adapt fo best practice

a4

Page 43 of 58

bns when discussing

ndependently and
deal for the Mental
continuously fails to

Ss. Her repetitive

disregard for administrative authority and counseling is insubordinate and not conducive

to the vision of the Mental Health Center.

7,

Concurrently. Ms. Cooper has failed to practice the scheduling of

ocedures I've

suggested in an effort to defuse the recurring scheduling errors at the front desk. Such

errors are causing scheduling conflict and customer dissatisfacti
proven that she cannot multi-task nor manage the front desk in d
She’s extremely talkative and is too friendly with the customers i
the fobby in lieu of working. This behavior causes an influence 4

on. Ms. Cooper has

professional manner.

e. socializing loud in
fect on other

FPP/Non-FPP employees to jounge in the waiting area for long periods of time: talking

and laughing loud on company’s time. The vision is to tone dow
operate a professiona! practice.

SCHEDULING ERRORS:

e« She doesn’t cancel appointments in the system or in the bo
She'll schedule the patient in the book but fails to immediate
appointment in the system resulting in registration upon arr
patient to not receive an appointment reminder from Televo,
Patients arriving with no appointment scheduled or in the fu

Two patients scheduled in the same time siat

 

e¢ &¢ @ &

Uncoordinated scheduling i.e. schedules a patient at 10: 004

n the environment and

ok (wasting open slots)
ply schedule the

val.
x
pe

This causes the

Patients given the wrong date (appointment slip presented by patient)

m in the system and

10:3Gam in the book. Another patient is scheduled in the 19am book slot which
causes conflict when attempting to schedule the appointment in the system.

accommodation issues
Patients’ appointmerits being cancelled without notification
No scheduled appoinirnent in the system but schedufed in t

* Having to make customer service calls regarding errors resi

As previously proposed, { recommend reassignment solely basec
receive consiructive criticism, coaching and abiding by departme
and instructions. She continuously defies the efforts made by the

establish structure in the workplace Her recent behaviar laid the

Patients are often pul on the wrong residents’ schedule causing patient

nd they show up

né book and vice versa

iting in rescheduling

on her resistance to

nt policies, procedures

department body to
foundation for another

offender to behave as she did. Sincerely said, her behavior is habitual and tenure

related and these negative attributes are unsatisfactory and are ¢
her job performance.

erpetuaily impacting

 
Case 1:19-cv-02734 Documenti1-1 Filed 09/12/19

Page 44 of 58

Below is a synopsis taken from the U.S. Department of Health & Human Services
HIPAA Compliance and Regulations official website [ote-/Avww hhs.gow,

 

What Information is Protected

Protected Health Information: The Privacy Rule protects all "individual
information” held or transmitted by a covered entity or its business associ
whether electronic, paper, or oral The Privacy Rule calfs this information
information {PH "

“individually identifiable health information” is information, including demo
ihe individual's past, present or future physical or mental health or

the provision of health care to ihe individual, or
the past, present, or future payrnent for the provision of health cara

ang that identifies the individual or far which thera is a reasonable basis td

identify the individuai. Individually identifiable health information included
(e.g.. name, address, birth date, Social Security Number}.

Sincereiy,

 
   

  

7 : PP eats Jenene

oy 4 s
ae bok Ser henge Fy
:

Belinda Hensen
Senior PS&

identifiable health

ate, in any form or media,

‘protected health

yraphic data, that relates to
rondition,
io the individual,

believe it can be used to
many common identifiers

3{o#g8

 
Case 1:19-cv-02734 Documenti1-1 Filed 09/12/19

“Henson, Belinda

From:
Sent:

Henson, Belinda
Friday, February 12, 2016 2:01 PM

Bland, Walter - Univ; Addison, Sherman L; Alim, Tanya
Marie
RE: HUFP MHC Recommendation

To:

Subject:

Good Afterngon Or. Bland:

Page 45 of 58

Worrell, Marie - FPP: Newman,

bappreciate your involvement and I’ve also spoken with Ms. Worrell and Mr. Addison. This incident was composed in

writing and I'll give yau a copy on Monday.

Thank you,

 

HUFP Mental Health Canter
Phone: {202}806-7984
Fax: (202}806-9311

From: Bland, Walter P [mailto:;wbland@Howard.eduj
Sent: Friday, February 12, 2016 1:41 PM

Ta: Henson, Belinda; Addison, Sherman L; Alim, Tanya; Worrell, Marie - FPP; Newm
Subject: RE: HUFP MHC Recommendation

SOROS : eaenrarenr:
EARN WEE caRS A WN

I WwyY i "lll |" AS

         

  

 

SS SSN SA
~ L Ahsan pe BO Bere cone
Gea Afrergoon his, Henson,

 
 

Thank ya with Dr

. Alun segarding you
you ar

AvsrlDls %:. Seay yie ses
Stay. Pave SHORE

    

fy. Aura wk convene a

fcr sachet? aetiave vaciki te; takee
dewhal actiong wil to be taken ta

meeting with

 

Sinceraly,

 

Frorn: Henson, Belinda {mailto :bhenson@huhosp.org]
Sent: Thursday, February 11, 2016 9:27 AM

To: Bland, Walter P; Addison, Sherman L; Alim, Tanya: Worrell, Marie A.: Newman, NM
Subject: HUFP MHC Recommendation .

Good Morning Leadership:

ha

Chil ’§="FF»”

an, Marie

   

   
  

Se

 

WSS .
MONO Www

SS

address your cbnicern,

larie

 
Case 1:19-cv-02734 Documenti1-1 Filed 09/12/19

age 46 of 58

Over the past year, i've openly and honestly expressed legitimate concerns regarding behaviors here at the Mental

* Health Center, The hahavior is unprofessionalism, insubordination and conflict. A

my sincerest, i'm requesting a

meeting to discuss reassignment of an employee. Although this employee has invested years with HUFP; her mentality,

negativity and lack of cooperation is not acceptabie at the Mental Health Center.
sought and the support of the MHC’s administrators is paramount and anticipated,
regarding your availability.

Sincerely Thanks,

 

HOWARD

UINEVERS Sry
Belinda Henson, PSR |!
HUFP Mental Health Center
Phone: (202}806-7984
Fax: (202}806-9311

Separation from the MHC is being
Fil reach out to each one of you

 

 

  

No SPF - Sender domain does not hay

pa valid SPF, Possible SPAM

 

 
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 47 of 58

Henson, Belinda

From: Henson, Belinda

Sent: Thursday, February 18, 2016 10:15 AM

Ta: ‘Newman, Marie". Bland, Walter - Univ; Addison. Sherman L; Atim, Tanya: Worrell, Marie -
FPP

Subject: RE: Follow Up - RE: HUFP MHO Recommendation

Good Morning Mrs. Newman:
Although we spoke, this reply is a documented acknowledgement.

Thank you,

 

Belinda Henson, PSR I
HUFP Mental Health Center
Phone: (202)806-7984

Fax: (202)806-9314

From: Newman, Marie imailto:m_newman@Howard.edu]
Sent: Thursday, February 18, 2016 10:67 AM

¥o: Henson, Belinda; Bland, Walter - Univ. ; Addison, Sherman L; Alim, Tanya; Werréll, Maria - FPP
Subject: Re: Follow Up - RE: HUFP MHC Recommendation

 

               
   
 

Ss ANN
RRS SEX

NARA

Good Morning Ms. Henson

    

i would like to meet with you this afternoon at 2:00 pr at MHC regarding yolir recommendation.
Thank you

From: Henson, Belinda <bhenson@huhosy.org>
sent: Wednesday, February 17, 2016 10-20 AM
To: Bland, Waiter P; Addison, Sherman L; Alim, Tanya; Worrell, Marie A.; Newman, Marie
Subject: Follow Up - RE: HUFP MHC Recommendation

Good Morning Leadership:
i'm following up on my request to meet regarding my recent recommendation for ah employee's reassignment. I’ve

attached an official letter of discipline and recommendation based on my interactich and observations. | recommend
this fetter be placed in the employee’s file for future reference. I'm seeking the professional courtesy of a meeting to

acdress overlooked behavior in the Mental Health Center.

Sincerely,

FA

 

 
Case 1:19-cv-02734 Documenti1-1 Filed 09/12/19

 

HUFP Mentai Health Center
Phone: {202)806-7984
Fax: (202)806-9311

Page 48 of 58

 

Fram: Henson, Belinda

Sent: Thursday, February 11, 2016 9:27 AM
To: Bland, Walter - Univ.; Addison, Sherman L; Alim, Tanya; Worrell, Marie - FPP: 'N
Subject: HUFP MHC Recommendation

Good Morning Leadership:

Over the past year, i've openly and honestly expressed Jegitimate concerns regardir
Heaith Center, The behavior is unprofessionalism, insubordination and conflict. At
meeting to discuss reassignment of an employee. Although this employee has inves
negativity and lack of cooperation is not acceptable at the Mental Health Center. A
sought and the support of the MHC’s administrators is paramount and anticipated.
regarding your availability.

6

sf

Sincerely Thanks,

 

elinda Henson, PSR It
HUFP Mental Health Center
Phone: (202)806-7984
Fax: (202}806-9311

Veadetee weenie a ave weate

One n eee en eae ener eee nee EDMAN GG eens ETRE ceeeeet aes cure rtineeguurineacnee

 

 

This message was secured by ZixCors®. No SPF - Sender domain does not have

 

hs

ewman, Marie’

behaviors here at the Mental

ny sincerest, I'm requesting a
ted years with HUFP; her mentality,
separation from the MHC ts being

H reach out to each one of you

TERS vee ee eae ene nee cae COANE ee RH ee Thee SLUMS Alo ee een

 

la valid SPF, Possible SPAM

 
hiips:foutlook office.comoveprolection.as
Pr}

Case 1:19-cv-02734 Document 1-1 Filed a) Page 49 of 58

N2S2017 Cait Center Support of the Menial Heath Cent

w

" & Reply ali» Mi) Delete Junki v sss
Cail Center Support of the Mental Health Centet

Henson, Belinda &  § Reply all fs

  

' sya tiont RArac re
Newimia , Marie &

Gcod Afternoon Mrs. Newman:

A patient informed me that a call center representative has givenihim my direct office extension
{X67984]. Ive observed transition concerns but not fo this magnitude. Our call volume is
gradually increasing due to perpetual blind transfers (non-urgent) transferring various callers to
my voicemail to leave messages and most recently, providing a ¢aller(s) with my direct contact
number. Disclosing internal staff phone numbers is inappropriate, and will have callers
bypassing the call center almost instantly. Fits true that an agent provided my number to a
caller(s), the agents should know it's the department's tsp fo provide direct contact

 

information. Perhaps it's unspoken but it should be an agent's automatic understanding.

you and have requested to use Allscripts’ “Task” to electronicall relay non-urgent concems, in
lieu of transferring callers to the Mental Health Centers front! desk and/or backline(s). |
requested that only calls requiring immediate and urgent attention be transferred to the MHC.
it would expeditious if the agents would announce the caller iv cn before releasing the

During the implementation and transition of the call center, arly rong concems with

call. An alternative suggestion, if the call center agents don’t have access to Allscripts’ “Task”,
perhaps a MHC Call Inquiry spread sheet can be created and faxed to the MHC 3 times a day
for callbacks i.e. 11:00AM, 2:00PM and 5:00PM. Otherwise the ihtended vision and mission of
implementing the call center has failed, and we’re back to where Wwe’ve began. The call center
isn't efficient In servicing its purpose if the phone volume isr’ticontrolled. These practices
defeat the entire objective.

Ms, Newman, I'm reporting that my line [backline] is being over - ?'m neither, the frontline
representative nor am | the point of contact for the entire MHC. Although, we've discussed my
line being a back-up, it has become the MHC’s voicemail messade box and the use of my line
is heavily being misused. It's understood that this is a transition éffect that require addressing
and | ask that you please speak with Ms. Freeman regarding.

A service request to restore voicemail at the reception desk has! already been approved and
submitted. Is it possible to schedule a collaborative meeting or telephone conference with Ms.
Freeman to establish a protocol for the MHC's calls or refine ar| existing protocol to sult the
MHC?

in conclusion, please ask Ms. Freeman if she could pull and review the inbound call that was

 

es
24/2017

httus://outlook offi Se. comvowalprojaction aspx

Case 1:19-cv-02734 Document 1-1 Filed 09/12/19
Call Center Support of the Mental Heath Center

. likely transferred to my voicemail [X67984], yesterday Febru
1:00PM — 1:06PM. The patient, Mr. CP. lek me a voicemail m
message 40 seconds. Also, please ask Ms. Freeman to pré
disclosing MHC’s direct and internal phone numbers to callers, }
expedited appropriately and providing direct access is the profe

[MHC staff],

I'm personally interested in the growth of the MHC. Alreac
decrease in our scheduling errors. Now that our calls are being
the call center, the PSR has the adequate time necessary to pr
without the high and uncontrollable call volume.

The observed benefits I'm seeing is the PSR can provide our
attention, she's in a better position to address and collect tirr
insurance eligibility, obtain additional and essential info
demographics... As a result of the call cenier, our service perf
longer appear dysfunctional and in operation chaos. The atm
service and discharges are properly being rendered.

Can you please follow up on the MHC's credit card terminal insta

Sincerely Thanks,

“
Si

FO mie Baw BLE Se

Belinda Henson
Mental Health Center

mi

Page 50 of 58

ry 13, 2017 at approximately

Bssage at 1:06PM, duration of
phibit call center agents from
external calls should always be
ssional courtesy of ours to give

y, there's been a significant
received and management by
pvide quality customer service

customers with her undivided
© of service payments, verify
ation and update patients’
mance is improving. We no
osphere is calm and arrivals,

lation date?

 
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 51 of 58

Exhibit B
 

Page 52.0f.58..

Filed-09/12/19......

 

  

HE PP EE PRAY TA Cobaadag PSs |
“SRBTQ, BR AMET GEL WME

ele aL

SAGE INO] CONEY
SRO

i PANE STI

 

 

Case. 1:19-Cv-02734... DoCumM,

SR PT ERE
op RY SNE,
hp Pte ST
SEAS SRE
aa PY SANE
PAF SRY SEL
‘asep Se GRE

“TAY SY RZ}

5 Ree Ras

 

“SEO REY SET

“PREY BOREL

BERNE SEZ

We BP PAS SEE

Eee

“UES On ez]

“TE GRY OT

“STAN OR] SEE
“REM PSY SORA,

“SYSSS BEE NI

803

ay ea gt
Hy <8 OT “BES gp “psig Rp

 

AM Gy RSD nx “RSS RE

   

SEAR CRS

Pee
SG oD Bele
SA AER OLS
BER apg Avo
SoA ae aS

ASAE STS AYGLS

ado SESE WVEES
SE BEAD
aa cD Ba

 

SREY “ARMNaRioE |

ASL MRS CES gE “Taian |

Gedy PY “RRP aeaadnt

SOR Sy

“AEVREDSTTT

    

iB

                  
  

 

&

ee

@

a
we

 

Bergson
ARMY SIONS S|

sone DORAL MR

saiez gooey ER
syropces BR |

Bayesian ecg A}

cagg opens TE |

OF Aah PIs SOYRAT Hts een steerdeace nom gasodiany f :

aCe] Woe int apopap peat somepdad Gu mr” dak aareciag op apdmapearagy pS eww geie feoe pele SOY aA TEE CIRM T OY ewe I ose B SUI9 eter EYE OEE Bp Ol Sea tinsg posmeneg flys cakep yo |)
SRAESUE BHC ESS AUOY ANGG 8 FAIIER AS, WAR FANG PSSM 9g PAGipS Meee RP aE Atos BAR toe STI Sivae aremmUESe, ote ANNE OE aphyoRT eg fatten so ay Je edeyteaps prmpeon Tanya) pret oth. dus Quo sep way es Seuene |
myloadsay ‘singe noHEMY gay MUR Y PAN NEU) HIMAITY PY MIaMgES AR MTIGANE g NYhyy RHR Sy CAEL RAY P aU
HES OUND) 8 bape DORETSD setogd ACOnE Sef Woche A PENG SAN AES IND IPT RA CINE BR Y Jorg Hosta seTag. |

 

SRR DYN EY |

seyorns

spaumig aR, & |

 

senor psy FR |

hoc scounaniee meee SAUBRENORIEE |

ste ryan
RNIN OSA gy
satiny I AY, EY
ipaseg 2

sre paMIY |

 

 

 

 

2 Big Gxawarg

    

ARO as
QaRaNE Reng SRY '- BY cee

SESH MSY HAY I RS
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 53 of 58

Exhibit C
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 54 of 58

 

EQSAHA KE STt SUH ads

     

Hi UGRETE IT

saanjeay Ajnues posos1yy yyim djay

RY
Bio dsoynusuosusye

 

 

WEY HEE Suet ATARRRRS RAS Y
UOSLISH Ppureg

 
e 55 of 38 |

ag

Soe

SE ee

seta

Filed 09/12/19 Pa

Somnan mod aaz Aewey shod wi

 

 

Sf OA Uae Geng aay

 

fad AY REVIT Go SPE ate, Sh Seat OL

 

fe aan acces NNR wack: iat ‘
SAUER Ou ERED Gig MikudS 8S

 

sainjee Apurey yosouiy yuat diay

Biovsoyryguosayg &

RORSp AU GS Le Gag

 
 

i “SNRE]S GYPSY Lue Qungas adap aes pus
are0-Of-din as Asia ams ayeus wen Aays ‘saiaay 490 yo Klages pue YEA AY IYI Yew] INOA we SHAPE yay

Fs MODE

 

\yeay aovag Ee

Tenet

wen

sucisauaad sbeuay

 

 

wOsuB}y epuliag

 

exiting . Stmpog

 
 

Page 56 of 58

a

 

[19

 

SOME OLRSIG

giants uy ata

 

 

4

 

ay

SUP STE} SEE

  

 

HAMOIGE LOSGIONY © HIM Gite paudis dABy Nod seatgG

AAnwaataneneny,

TERMI — PRIARAQ

 

 

 

-SfUOY YOO ROD IE!

sariAag

 

ORR EN

    
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 57 of 58

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION
Civil Actions Branch
500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
Telephone: (202) 879-1133 * Website: www.dccourts. gov

 

BELINDA HENSON
Vs. C.A. No. 2019 CA 002707 B
HOWARD UNIVERSITY, INC. et al
INITIAL ORDER AND ADDENDUM

Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super. Ct. Civ. R.”) 40-I, it is hereby ORDERED as follows:

(1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

(2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

(3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.

No other continuance of the conference will be granted except upon motion for good cause shown.

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://www.dccourts.gov/.

Chief Judge Robert E. Morin

Case Assigned to: Judge YVONNE WILLIAMS
Date: April 26, 2019
Initial Conference: 9:30 am, Friday, August 16, 2019
Location: Courtroom 518

500 Indiana Avenue N.W.

WASHINGTON, DC 20001
CAIO-60
Case 1:19-cv-02734 Document 1-1 Filed 09/12/19 Page 58 of 58

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), "{a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821.

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https://www:dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiff's counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b).

The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority, and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts.gov/medmalmediation.

Chief Judge Robert E. Morin

CAIO-60
